                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:08-CR-00219-RJC

 USA,                                                )
                                                     )
                            Plaintiff,               )
    v.                                               )              ORDER
                                                     )
 EUGENE MARTA LANEY,                                 )
                                                     )
                            DEFENDANT.               )
                                                     )



         THIS MATTER is before the Court upon motion filed by counsel for the

defendant for a continuance of the supervised release violation hearing scheduled

for October 29, 2020. (Doc. No. 71).

         In order to protect the defendant’s interest in a timely resolution of this

matter, a statement of the defendant’s own position on counsel’s requested

continuance would assist the Court.

         IT IS, THEREFORE, ORDERED that counsel shall file a pleading after

consulting with the defendant stating whether the defendant consents to the

requested continuance. After such pleading is filed, the Court will determine the

merits of the instant motion.

 Signed: October 22, 2020




           Case 3:08-cr-00219-RJC Document 72 Filed 10/23/20 Page 1 of 1
